Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 7-11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendments made to claims 1 and 11 overcome the prior rejection of record and amendments made to claims 1-2, 4, and 7-11 have overcome the previously set forth objections. 
Claims 1 and 11 are allowable for reciting “distribute the brake fluid pressure only to the rear brakes based on the collision risk having a value relative to a predetermined value” and “calculate the distribution ration based on a map having an inflection point with respect to a second time to a collision differing from a first time to collision.” Examiner agrees with applicant regarding arguments on page 6 of applicant’s remarks filed 9/30/2021. Specifically, “Yasui, however, does not disclose control only to the rear wheels based on a collision risk having a value relative to a predetermined value” and Hinata “does not teach or suggest an inflection point with respect to different times to collision, let alone calculating a distribution ration with respect to the same.” These arguments are directed to the added and amended limitations to claims 1 and 11.
Though parts of the limitations are taught, as outlined in the previous rejection of record, it would not have been obvious to one having ordinary skill in the art to combine the added and amended limitations above. Additionally, the combination of Matsumoto, Moschuk, Yasui, and Hirata fails to teach the added limitation “a map having an inflection point with respect to a second time to a collision differing from a first time to collision.” 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662